JONES, JUDGE:
Joe L. Smith, Jr., Inc., dba Biggs-Johnston-Withrow, a printing firm in Beckley, has filed this claim covering four printing jobs, completed and delivered to the respondent, Board of Regents, and not paid for, in the total amount of $448.48.
Item No. 1 was invoiced on June 23, 1971, in the amount of $54.20 for “Disability Insurance Benefits” forms delivered to West Virginia University Hospital. The hospital has no record of the order or receipt of the booklets but the proof is clear that an order was filled and delivery made, and the hospital benefited thereby. This item will be allowed.
Items 2 and 3, totaling $318.78, are set out in two separate invoices, dated June 23, 1971, and May 9, 1972, for postage and mailing costs incurred in mailing “The West Virginia Law Review” for the West Virginia University College' of Law. This portion of the claim is not contested, the respondent admitting the allegations of petitioner’s notice of claim. The validity of the claim is supported by the evidence and the same is allowed.
Item 4 relates to a purchase order invoiced August 25, 1971, in the amount of $75.50 covering bus charges for shipping a partial order of “Schedule of Courses — 1st Semester 1971-72”. The evidence adduced at the hearing of this case disclosed that this invoice was paid in full and.no sum is due the claimant therefor. Accordingly, this item of the claim is disallowed.
*246Further considering the foregoing statements relating to the several items of the claim, the Court is of opinion to and does hereby award the claimant, Joe L. Smith, Jr., Inc., dba Biggs-Johnston-Withrow, the sum of $372.98.
Award of $372.98.